Citation Nr: 0621778	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-01 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim seeking service connection for the 
cause of the veteran's death.  


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is the widow of a deceased veteran who had 
more-or-less continuous active service from August 1960 to 
November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the 
veteran's death has been previously denied by final rating 
actions dated in November 1997 and January 1998.  

2.  The current attempt to reopen this claim was received in 
June 2003.  

3.  New evidence received since January 1998 does not, by 
itself or when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
claim; nor does it raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim seeking service connection for the cause of the 
veteran's death.  38 C.F.R. § 3.156 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that VA has notified the appellant of the 
evidence and information needed to substantiate the current 
claim, the information she should provide to enable VA to 
obtain evidence on her behalf, the assistance that VA would 
provide to obtain evidence and information on her behalf, and 
the evidence that the appellant should submit if she did not 
desire VA to obtain the evidence on her behalf.  See, e.g., 
the letter addressed to the appellant by VA dated June 18, 
2003.  In this letter, VA specifically informed the appellant 
of the requirement to submit new and material evidence to 
reopen the claim and of the legal definitions of both "new" 
and "material" evidence.  The appellant was also asked to 
inform VA of any additional evidence or information which she 
thought would support her claim, to which the appellant 
responded in June 2003 that she had no additional information 
to submit.  She was informed that the change in the law, with 
respect to disability presumed to be related to exposure to 
herbicides, did not relate to her specific situation because 
the veteran died of a disease that was not recognized as 
being related to herbicide exposure.  This provided her with 
notice that she must submit evidence that the disease which 
resulted in the veteran's death was directly related to 
active service.  This was the element that was missing before 
and resulted in the prior denials.  The Board believes that 
this notification letter satisfies the notice requirements of 
the VCAA, including those requirements set forth in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006) 
concerning attempts to reopen previously denied claims.  Even 
if it does not, however, the Board believes that any 
deficiency would constitute harmless error since, as 
discussed below, the record is already complete, and there 
does not appear to be any additional evidence which can be 
obtained in support of the current attempt to reopen the 
claim.  Moreover, since the appellant was informed of the 
evidence that would be pertinent to her claim and requested 
to submit such evidence or provide the information necessary 
to enable the RO to obtain such evidence, the Board believes 
that the appellant was on notice of the fact that she should 
submit any pertinent evidence in her possession.  Therefore, 
to this extent, the Board is satisfied that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the U. 
S. Court of Appeals for Veterans Claims (hereinafter the 
Court) Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating (which is irrelevant in dependency and 
indemnity compensation (DIC) claims) or the effective date 
for the benefit sought on appeal.  Despite the inadequate 
notice, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the appellant's attempt to reopen her claim, any 
questions as to the appropriate effective date to be assigned 
is rendered moot.   

In support of the current attempt to reopen her claim, the 
appellant requested that VA obtain and review medical records 
of the veteran's treatment at Walter Reed Army Medical Center 
(WRAMC) from October 1986 to October 1996.  Search requests 
for these medical records were sent by the RO to WRAMC in 
August and November 2003; additional search requests were 
sent to the service department in July, October and December 
2004.  Although some WRAMC medical records dating from 
October 1996 to May 1997 were found and obtained, the service 
department eventually certified in December 2004 that no 
other records pertaining to the veteran's treatment at WRAMC 
were found.  It does not appear that further searches for 
additional medical records would be productive; thus, the 
current record seems to be as complete as is possible, and 
the appellant has acknowledged that she has no additional 
information to submit in connection with the current case.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in December 2003 after the VCAA letter 
was issued in June 2003.  Subsequently, additional 
evidentiary development was accomplished in accordance with 
the VCAA, and the claim was last adjudicated in December 
2004.  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of 
this claim would have been different had initial adjudication 
been preceded by complete VCAA notification and development.  
In sum, the Board is satisfied that VA has properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations and Pelegrini.  
Any remaining procedural errors would constitute harmless 
error.  Therefore, in the Board's opinion, there is no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the 
appellant's attempt to reopen her DIC claim.  

II.  Analysis

Under the law, service connection can be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A §§ 1110, 1131.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests leukemia to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The veteran retired in November 1982 after serving more than 
21 years on active military service, including service in 
Vietnam.  During his lifetime, the veteran was service-
connected for a history of Hansen's disease with a facial 
scar, a history of a left ankle fracture, a left eye 
pterigium and a postoperative right eye pterigium, 
hemorrhoids, a left foot plantar wart with a history of 
callosities, and for a history of bilateral elbow 
epicondylitis.  The service-connected disabilities were rated 
10 percent disabling, in combination, at the time of the 
veteran's death.  

Service connection for the cause of the veteran's death has 
previously been denied by final rating actions dated in 
November 1997 and January 1998.  The evidence of record at 
that time, which included the service medical records and 
postservice medical records from Duke University Medical 
Center and Womack Army Medical Center at Fort Bragg, North 
Carolina, disclosed that the veteran died in October 1997 at 
the age of 55 due to acute myelogenous leukemia (AML) which, 
according to the official Certificate of Death, had been 
present for three and one-half years.  There was no medical 
evidence to establish that the fatal disability had been 
present in service or within one year of the veteran's 
retirement from active service in November 1982, or that it 
was otherwise related to his active service; nor was there 
any medical indication that any of the service-connected 
disabilities had caused or substantially contributed to the 
veteran's death.  

It should also be noted that AML was not then, nor is it now, 
listed at 38 C.F.R. § 3.309(e) as a disease presumptively 
associated with exposure to herbicides, although chronic 
lymphocytic leukemia (which the veteran did not have) is now 
listed as such a disability.  The appellant has been 
repeatedly informed of this since she initially requested 
that her claim be reopened based upon "recent changes in the 
law."  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The appellant filed an attempt to reopen this claim in June 
2003, and she requested that VA obtain and review medical 
records of the veteran's treatment at WRAMC from October 1986 
to October 1996 in support of this attempt.  Although medical 
records from WRAMC dating from October 1996 to May 1997 were 
located and obtained by the RO, the service department 
certified that additional medical records pertaining to the 
veteran's treatment at WRAMC were not found.  Since the 
missing WRAMC medical records (if they exist at all) do not 
date from within one year of November 1983, and it is 
indicated elsewhere that the veteran's fatal AML was first 
diagnosed in May 1994, the relevance of these missing medical 
records to the current claim is doubtful.  

No other new evidence has been received in support of the 
current attempt by the appellant to reopen the claim.  The 
available medical records from WRAMC reflect only a history 
of AML which was initially diagnosed in May 1994, more than 
11 years after the veteran's retirement from active service.  
Thus, the new evidence received since January 1998 does not 
establish the clinical presence of AML in service or within 
one year of the veteran's retirement in November 1982, nor 
does it indicate that the veteran's fatal disability was 
otherwise incurred or aggravated in service.  There is 
likewise no indication in the new evidence received since 
January 1998 that the veteran's various service-connected 
disabilities either directly caused or substantially 
contributed to his death.  

Although the appellant continues to assert her belief that 
the veteran's death was service-related, she has not 
submitted competent medical evidence to establish this.  In 
general, lay witnesses, such as the appellant, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  The Board recognizes the obvious sincerity of the 
appellant's belief in the merits of her claim; however, 
unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992); cf. Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

Since the new evidence received since January 1998 does not 
present a reasonable possibility of substantiating the 
present claim, the Board has determined that new and material 
evidence to reopen the claim has not been received, and this 
appeal will be denied for that reason.  



ORDER

The Board having determined that new and material evidence 
has not been received, reopening of the claim seeking service 
connection for the cause of the veteran's death is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


